            Case 2:19-cv-02472-MCE-DB Document 12 Filed 10/05/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          No. 2:19-cv-2472 MCE DB

12                                Plaintiff,
                                                        ORDER
13   v.

14   KENNETH KRISTENSEN and SUSAN
     KRISTENSEN,
15

16                                Defendants.
17

18          The matter was referred to a United States Magistrate Judge pursuant to Local Rule 302(c)(9).
19 On June 22, 2020, the magistrate judge filed findings and recommendations herein which were served

20 on plaintiff and which contained notice that any objections to the findings and recommendations were to

21 be filed within thirty days after service of the findings and recommendations. The thirty-day period has

22 expired, and plaintiff has not filed any objections to the findings and recommendations.

23          The court has reviewed the file and finds the findings and recommendations to be supported by
24 the record and by the magistrate judge’s analysis.

25          Accordingly, IT IS HEREBY ORDERED that
26          1. The findings and recommendations filed June 22, 2020 (ECF No. 11) are ADOPTED in full;
27          2. The I.R.S. summonses served upon defendants Kenneth Kristensen and Susan Kristensen are
28 hereby enforced;

                                                        1
            Case 2:19-cv-02472-MCE-DB Document 12 Filed 10/05/20 Page 2 of 2


 1          3. Defendants are ordered to appear at the I.R.S. offices at 4830 Business Center Drive, Ste 250,

 2 Fairfield, California, before Revenue Officer Clifford Brown, Jr, or a designated representative, within

 3 60 days of the date of this order, then and there to be sworn, to give testimony, and to produce for

 4 examining and copying the books, checks, records, papers and other data demanded by the summons,

 5 the examination to continue from day to day until completed, unless compliance with the summonses is

 6 fully achieved prior to that date and time; and

 7          4. The Court retains jurisdiction to enforce this order by its contempt power.

 8          IT IS SO ORDERED.

 9

10 DATED: October 4, 2020

11

12                                         _______________________________________
                                           MORRISON C. ENGLAND, JR.
13                                         UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
